  Case 5:19-cv-00123-LGW-BWC Document 5 Filed 06/08/20 Page 1 of 1
                                                                                   FILED
                                                                        John E. Triplett, Acting Clerk
                                                                         United States District Court

                                                                     By CAsbell at 3:44 pm, Jun 08, 2020


             In the United States District Court
             for the Southern District of Georgia
                     Brunswick Division
DAVID JOHNSON,

        Plaintiff,
                                                 CV 519—123
        v.

MONSANTO COMPANY, a foreign
corporation,

        Defendant.


                                 ORDER

        Plaintiff David Johnson initiated this action on December 20,

2019.    Dkt. No. 1.   It appears that Defendant Monsanto Company was

served on December 27, 2019, making its answer due January 17,

2020.     See Dkt. No. 4.   To date, Defendant Monsanto Company has

not filed an answer.

        Plaintiff is ORDERED, within ten (10) days of the date of

this Order, to file a report informing the Court of the status of

this case.

        SO ORDERED, this 8th day of June, 2020.




                                                                          _
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
